PER CURIAM.
The relator was dismissed from his position in the department of buildings of the city of New York after a hearing upon charges made against him by the commissioner, such charges being absence without leave, violation of the rules and regulations *824governing the employés of the department, making a false report, failure to make proper entries in his journal, and neglect of duty. He was a veteran of the war of the Rebellion, and it is claimed that he was not accorded a hearing such as he was entitled to under the laws of the state of Hew York. The relator in this case was entitled to a hearing upon charges, and upon due notice, and an opportunity to explain. He was given a full hearing. Every right he had under the statute was accorded him, and his guilt respecting some of the charges, namely, his failure to make proper entries in his journal, and his making of a false report, was established by his own hooks and his own admission. The action of the respondent was right, and the writ should be dismissed, with costs.